FREED, District Judge.
This court previously, in an action brought under favor of Section 216(b) of Title 29 of U.S.C.A., stated its opinion that:
“An employee not party to the suit, who does not himself intervene in due time in the action, or designate someone else to represent him, cannot be bound by the judgment or have his claim rendered res judicata.
“It clearly follows that judgments may be rendered only in favor of the plaintiffs in this suit or those other employees who become parties to the action by intervening, or by having the record show either that the plaintiffs, or someone else, had been designated by them to intervene in their behalf, and establish that they are employees similarly situated and are entitled to a judgment by virtue of the proof adduced.” Smith v. Stark Trucking, Inc., 53 F.Supp. 826.
In conformity with that view, the court orders this action dismissed as to all unnamed employees who have not, at least 30 days prior to the trial of this cause, made themselves parties of. record to this action by intervention in person, or by agent or representative, or by written designation of one of the named plaintiffs as their agent to maintain the action for them.
To this extent the motion will be granted.
Such procedure will comply with the *848spirit and intent of the statute. It will afford timely, proper and definite identification of all parties whose rights are to he adjudicated by this court and will give the necessary opportunity to the defendants under the law adequately to prepare their defenses without interfering with the orderly disposition of cases.